UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-4071


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

GURBIR SINGH GREWAL, a/k/a Gavin,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:18-cr-00491-D-1)


Submitted: February 17, 2022                                  Decided: February 22, 2022


Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed in part, dismissed in part by unpublished per curiam opinion.


ON BRIEF: Sharon Leigh Smith, UNTI & SMITH, Raleigh, North Carolina, for
Appellant. David A. Bragdon, Assistant United States Attorney, Lucy Partain Brown,
Assistant United States Attorney, Jennifer P. May-Parker, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gurbir Singh Grewal appeals his convictions and 180-month sentence imposed

following his guilty plea to possession with intent to distribute marijuana and aiding and

abetting, in violation of 18 U.S.C. § 2, 21 U.S.C. § 841(a)(1), (b)(1)(D), and possession of

a firearm in furtherance of a drug trafficking crime and aiding and abetting, in violation of

18 U.S.C. §§ 2, 924(c)(1)(A)(i). Appellate counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), questioning whether the district court properly calculated

Grewal’s advisory Sentencing Guidelines range. Grewal did not file a pro se supplemental

brief despite being notified of his right to do so. The Government moves to dismiss this

appeal as barred by the appellate waiver contained in Grewal’s plea agreement. For the

following reasons, we affirm in part and dismiss in part.

       Where, as here, the Government seeks to enforce an appeal waiver and Grewal has

not alleged a breach of the plea agreement, we will enforce the waiver if it is valid and the

issue raised on appeal falls within the scope of the waiver. United States v. Dillard, 891

F.3d 151, 156 (4th Cir. 2018). Grewal does not contest that he knowingly and intelligently

waived his right to appeal, see United States v. Manigan, 592 F.3d 621, 627 (4th Cir. 2010),

and our review of the plea hearing leads us to conclude that Grewal’s guilty plea was

knowing and voluntary and that the waiver is valid and enforceable. Grewal’s challenge

to the calculation of his advisory Guidelines range falls squarely within the waiver’s scope,

and we have reviewed the record in accordance with Anders and have identified no

potentially meritorious issues that would fall outside the scope of the waiver. Accordingly,



                                             2
we grant the Government’s motion to dismiss Grewal’s appeal of his sentence and affirm

the remainder of the district court’s judgment.

       This court requires that counsel inform Grewal, in writing, of the right to petition

the Supreme Court of the United States for further review. If Grewal requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must state

that a copy thereof was served on Grewal. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                     AFFIRMED IN PART,
                                                                     DISMISSED IN PART




                                             3